Citation Nr: 0722372	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  95- 43 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury, to include whether there is 
a basis for a separate compensable rating.

4.  Entitlement to a compensable rating for residuals of a 
fracture of the right 5th metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
March 1971.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a July 2005 decision the Board granted the veteran's claim 
for service connection for bilateral hearing loss, and found 
that new and material evidence was not received to reopen his 
claims for service connection for a variously classified 
venous disorder of the lower extremities, cellulitis, and a 
skin condition of the legs.  The Board also denied the 
veteran's claims for service connection for a venous disorder 
of the lower extremities and for cellulitis, as due to 
herbicide agent exposure, hypertension, and chronic 
obstructive pulmonary disease, to include emphysema, due to 
tobacco use in service.  At that time, the Board remanded the 
veteran's claims for service connection for a nervous 
disorder and residuals of a right ankle injury and for 
increased ratings for his service-connected right knee and 
right fifth finger disabilities to the RO for further 
development.

As well, in the Introduction to its July 2005 decision, the 
Board noted that, in August 1998, the veteran submitted a 
claim for service connection for infertility as due to 
herbicide exposure and referred the issue to the RO for 
appropriate action.  However, it appears that the RO has 
still not addressed the veteran's claim for service 
connection for infertility as due to exposure to herbicides.  
As such, the matter is again referred to the RO for 
appropriate development and adjudication.

Finally, in his December 2006 written statement, the veteran 
addressed his claims for cellulitis and deep vein thrombosis 
(DVT) of the right leg, and inquired about the applicability 
to him of regulations regarding permanent disability.  It is 
unclear by his statements whether the veteran seeks to reopen 
the previously denied claims and raise a new claim for 
pension benefits or claim some other benefit.  It is noted 
that he has been assigned a permanent and total rating for 
pension purposes since 1989.  The veteran or his 
representative should contact the RO and specifically clarify 
the nature of these claim(s).

The matter of entitlement to service connection for a nervous 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
residuals of a right ankle injury related to his period of 
active military service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran's service-
connected right knee disability is manifested by more than 
subjective complaints of swelling, with pain with repetitive 
use, and some loss of motion (from -0 to 120 degrees) with 
discomfort from -5 to 45 degrees, and locking, but no 
instability; he used bilateral canes to ambulate, and the -5 
degrees of hyperextension is taken to be commensurate with 
mild subluxation of the knee.

3.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connection right 5th 
metacarpal disability is currently manifested by subjective 
complaints of tenderness and numbness, with no flexion 
deformity of the fingers; there was no functional impairment, 
and there were no residuals, associated with the service-
connected right 5th metacarpal disability.

4.  X- ray evidence documents right knee minimal signs of 
arthritis at the patellofemoral joint, and with the finding 
of mild subluxation of the knee there is also limitation of 
motion that can be separately compensated.


CONCLUSIONS OF LAW

1.	Residuals of a right ankle injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.	The schedular criteria for a rating in excess of 10 
percent for residuals of a right knee injury, based on 
subluxation, are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5257 
(2006).

3.	The schedular criteria for a compensable rating for 
residuals of a fracture of the right 5th metacarpal are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code (DC) 5230 (2006).

4.	Resolving the doubt in the veteran's favor, the criteria 
for an additional, separate, 10 percent evaluation, but 
no more, for right knee arthritis with limitation of 
motion, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the December 
2006 supplemental statement of the case (SSOC), the RO 
provided the veteran with notice consistent with the Court's 
holding in Dingess/Hartman.  Furthermore, as the appellant's 
claims for service connection for residuals of a right ankle 
injury and increased ratings for his service-connected right 
knee and right 5th metacarpal disabilities are being denied, 
no disability rating or effective date will be assigned and, 
as set forth below, there can be no possibility of prejudice 
to him.  The Board leaves to the RO to assign a proper 
effective date for the award of the separate 10 percent 
rating for arthritis of the right knee, granted herein.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication of the veteran's claims for service 
connection for residuals of a right ankle injury and a 
compensable evaluation for his right 5th metacarpal 
disability, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In March 2003, July 2004, and December 2005 letters, the RO 
informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Further, in the November 1997 
rating action that denied a compensable rating for the right 
5th metacarpal, appellant was instructed what the bases for 
the assigned rating was, and why a higher rating was not for 
assignment.  Thus he was put on notice of the information 
needed for a higher rating.  We therefore conclude that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that the claims files reflect the veteran's 
repeated requests for copies of his service medical records, 
including in a January 2006 written statement that requested 
a copy of his service medical records from October 1966 to 
November 1968, and in an October 2006 request.  However, in 
March 2001, the RO sent the veteran a copy of the service 
medical records he requested and, in a September 2002 letter, 
the RO advised him that a copy of his service medical records 
was sent to him in March 2001.  Furthermore, in February 2005 
the Board provided the veteran with copies of the service 
medical records he requested and, in June 2005, the Board 
provided him with 74 pages that were copies of all the 
service medical records in his claims file.  There is no 
indication in the record that the veteran did not receive any 
of the information sent to him by both the RO and the Board.  
In fact, in August 2005, the veteran submitted copies of his 
service medical records dated during 1968.  Clearly, he had 
copies of the requested service medical records.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

Under 38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a right ankle injury.  A 
December 1964 clinical record shows that the veteran was 
treated for a right knee contusion, but there is no reference 
to a right ankle injury.  When examined for separation in 
March 1971, the veteran's lower extremities were normal.

Post service, April 1971 and September 1980 VA examination 
reports are not referable to complaints or diagnosis of, or 
treatment for, residuals of a right ankle injury.

An August 1985 private medical record indicates that the 
veteran was treated for a work-related right ankle injury 
that occurred several days earlier.

When hospitalized by VA in October 1985 for treatment of DVT, 
the veteran's right leg was red, swollen, and tender in the 
ankle, calf, and tibial regions.  A report of an x-ray of the 
right ankle taken at the time showed no evidence of fracture 
or dislocation or of blastic or lytic lesion.  There was 
diffuse soft tissue swelling, phleboliths, a small ossicle 
distal to lateral malleolus, and possible periosteal bone 
reaction to the distal tibial, medially.

A January 1986 VA examination report is not referable to 
residuals of a right ankle injury. 

In a December 1986 written statement, the veteran said that, 
during 1983, he was treated at a VA emergency room for 
blisters on the right ankle and arch of the right foot.

Private medical records from a foot and ankle institute, 
dated from May 1990 to February 1991, reflect that the 
veteran was initially seen with a two week history of 
blisters on his right foot.  He gave a history of blood clots 
and gangrene to the right foot in 1985 with no recurrence 
since.  Clinical findings revealed a normal neurological 
examination, with pruritus noted on the right foot.  
Dorisflexors and plantar flexors were essentially normal.  He 
was treated through June 1990.  These records are not 
referable to complaints or diagnosis of, or treatment for, 
residuals of a right ankle injury. 

The veteran has contended that service connection should be 
granted for residuals of a right ankle injury.  Although the 
evidence shows that the veteran was treated for a post-
service work-related right ankle injury in 1985, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his lower 
extremities were normal on separation from service and the 
first post service evidence of record of a right ankle injury 
is from 1985, more than 14 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's residuals of a 
right ankle injury to service or any incident of service has 
been presented.  Furthermore, no medical opinion or other 
medical evidence showing that the veteran currently has 
residuals of a right ankle injury has even been submitted.  
See Rabideau, Brammer, Degmetich, supra.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
right ankle disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed residuals of a right ankle injury.  The 
preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
residuals of a right ankle injury.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of a right ankle injury is not warranted.

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a noncompensable evaluation, a noncompensable 
evaluation is assigned when the required residuals are not 
shown.  38 C.F.R. § 4.31 (2006).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2006).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating. 8 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

A.	Right Knee

Service connection for the veteran's right knee disability 
was granted by the RO in a May 1971 rating decision that 
assigned a noncompensable percent disability evaluation.

The veteran filed a claim for a compensable rating for his 
right knee disability in May 1996, and perfected an appeal as 
to the RO's August 1996 denial of that claim.  In a November 
1997 rating action, the RO awarded a 10 percent rating for 
the veteran's service-connected right knee disability under 
DC 5299-5257.  There was no reported finding of instability, 
and the rating was assigned on the basis of painful motion, 
although no specific limitation of motion was noted.

In an April 2001 written statement the veteran said that he 
received a knee brace with a hinge to wear on his right leg.

In December 2002, the RO received the veteran's current claim 
for an increased rating.

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261, separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2006).  See also 
VAOPGCPREC 9-2004 (indicating that the veteran may receive 
separate ratings under DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension) for disability of 
the same joint).

The veteran's service-connected right knee disability is 
evaluated as 10 percent disabling under DC 5299-5257.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27 (2006).  Here, the veteran's service-connected right 
knee disability is rated as analogous to knee impairment, 
including instability or recurrent subluxation, under DC 
5257.  38 C.F.R. § 4.20 (2006).  It is noted that no specific 
instability has been complained of or noted, and that the 10 
percent rating has been assigned largely on the minimal 
limitation of motion shown as the only knee impairment 
present.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257.

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under.  38 C.F.R. § 4.71a, DC 5258 (2006).  
Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5259 (2006).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2006).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2006).

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2006).

In April 2003 the veteran underwent VA examination.  
According to the examination report, the veteran had right 
knee numbness when sleeping and daily sharp pain that tingled 
to his toes.  He had weakness with weight bearing and denied 
any significant stiffness to the right knee.  He had daily 
edema with weight bearing that decreased with rest and 
elevation.  He denied any significant redness and but 
reported that he had significant instability for which he was 
given a knee brace approximately one year earlier.  He denied 
any locking and said he could ambulate approximately one half 
block before he became short of breath and had right knee 
soreness.  He walked with bilateral canes, the first obtained 
in 1985, and the second obtained in 1989.  He used a 
wheelchair for significant distances.  He denied any physical 
therapy for his right knee.  He used pepper cream that was 
effective for joint pain.  He was unable to do any 
significant recreational or other activities and was unable 
to do yard word due to his shortness of breath.  He was able 
to manage his activities of daily life but had to lean 
against the wall to put his trousers on his right knee.  

On examination, it was noted that the veteran was 6 feet 2 
inches tall and weighed 366 pounds.  He was ambulatory 10 
feet to the examination room and used a cane in each hand.  
He was morbidly obese.  There was increased wearing to the 
shoes on the lateral aspects, bilaterally, and significant 
shortness of breath in 10 feet.  There was significant 
tenderness directly above the right knee joint but there was 
no swelling or redness noted nor was there instability or 
ligament laxity.  Lachman's sign was negative, as were 
anterior and posterior drawer tests.  There was no 
instability of the patella medially or laterally with weight 
bearing or non-weight bearing.  There was minimal crepitus 
with passive and active range of motion.  The veteran was 
able to flex his right knee from 0 to 100 degrees, absent 40 
degrees of flexion, due to obesity, decreased range of motion 
pain.  He was able to flex from 100-0 degrees.  X-rays of the 
right knee showed minimal right knee degenerative changes 
with small effusion.  The diagnoses included status post 
right knee condition.

In January 2006, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
complained of right knee pain and swelling on the inside of 
his knee and said he had stiffness and heat.  The veteran 
denied having any fatigability, lack of endurance, weakness, 
or instability.  He reported he had locking.  He had a brace 
but was unable to put it on due to the swelling.  His flare-
ups were secondary to cold weather and with walking or 
sitting for a while.  The flare up lasted for hours and 
improved when his leg was elevated.  With flare-ups, the 
veteran had difficulty walking.  He used two canes to 
ambulate that he said gave him better balance.  The veteran 
denied a history of knee surgery.  He did not have 
inflammatory arthritis and had no episodes of dislocation or 
recurrent subluxation.

On examination, there was no right knee effusion or warmth.  
There was tenderness essentially throughout the veteran's 
whole knee.  He had negative Lachman and McMurray's signs.  
Range of motion of the right knee was from -5 degrees of 
extension to 120 degrees of flexion.  The veteran's knee was 
stable to varus and valgus stress with good end points.  He 
had a large leg, but there did not appear to be pitting 
edema.  There was no groin pain with internal rotation of his 
hip.  Motor examination was intact, distally, and sensory 
examination was also intact.  The veteran's foot was warm.  
With repetitive range of motion, of the right knee, the 
veteran had pain, fatigue, weakness, lack of endurance, and 
incoordination.  The veteran's major complaint was pain with 
repetitive use.  The veteran was uncomfortable in the ranges 
of motion from -5 degrees of extension to 45 degrees of 
flexion.  Pain was the most significant factor.  X-rays of 
the veteran's knee showed normal medial and lateral 
compartment with no signs of arthritis.  The VA examiner 
noted that the veteran had minimal signs of arthritis at the 
patellofemoral joint with some osteophyte formation on the 
patella.

The VA examiner said that the veteran possibly had a meniscal 
tear versus soft tissue injury to his right knee that was 
stable and lacking some range of motion.  The veteran said 
that a lot of his pain came from his DVT and swelling of his 
leg in the past.  Specifically, the VA examiner said that the 
veteran had limitation of motion from -5 degrees of extension 
to 45 degrees of flexion due to pain related to his service-
connected pathology.  Residuals of the veteran's service-
connected injury include pain and swelling that affected his 
functional activities.

Based upon the record before the Board, there is no objective 
evidence of any right knee pathology, other than complaints 
of pain and swelling, with some limitation of motion.  
Moreover, the recent VA examiner said that much of the 
veteran's knee pain was attributed to his non-service-
connected DVT.  The April 2003 VA examiner reported the 
veteran's complaints of numbness, weakness with weight-
bearing and instability, but no locking.  However, while the 
veteran's knee was tender, there was no instability and only 
minimal crepitus noted.  Range of motion of the right knee at 
that time was from 0 to 100 degrees, absent 40 degrees of 
flexion due to non-service-connected obesity.  In January 
2006, the VA examiner reported the veteran's complaints of 
pain and swelling with locking but no instability.  This 
examiner also found tenderness over the knee on examination, 
with normal sensation and normal motor examination.  Range of 
motion was from -5 to 120 degrees, and repetitive motion 
caused pain and fatigue, with discomfort from -5 to 45 
degrees.  

As noted above, the disability of the right knee has been 
evaluated 10 percent disabling initially on the basis of 
painful motion, and more recently with consideration of some 
minor limitation of motion, less than would warrant a 
compensable rating under the applicable codes for limitation 
of motion.  The code designated is 5299-5257, based on 
impairment of the knee.  There has been no objective showing 
of recurrent locking or any instability. 

While the veteran's right knee disability has caused some 
limitation of motion, the disorder has not been shown to 
hinder his ability to perform such tasks as walking or 
standing more than slightly.  The April 2003 VA examiner 
commented on the veteran's morbid obesity and shortness of 
breath that affected his ability to walk more than a short 
distance or do any significant recreational or other 
activities and the January 2006 VA examiner indicated that 
the veteran attributed a lot of the veteran's knee pain to 
his DVT.  Furthermore, although the veteran that he received 
a hinged knee brace due to his instability, neither the 2003 
or 2006 VA examiner reported any clinical findings of right 
knee laxity or instability.  

On the most recent examination, there is evidence that the 
veteran's extension starts at -5 degrees.  This suggests 
there is some degree of hyperextension.  Flexion is then to 
120, but much more limited with repeated motion, as will be 
discussed below.  Based on the hyperextension noted, the 
Board, with resolution of reasonable doubt in the veteran's 
favor will consider that commensurate with mild subluxation, 
warranting the 10 percent rating assigned under the current 
code 5299-5257.  This will, as discussed below, allow 
assignment of a separate compensable rating for limitation of 
motion with arthritis and repetitive motion.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against a disability rating 
higher than 10 percent for the veteran's service-connected 
right knee disability based on subluxation.  38 U.S.C.A. § 
5107.

However, the Board's analysis does not end here.  The 
veteran's right knee symptomatology also includes X-ray 
evidence of minimal signs of arthritis at the patellofemoral 
joint with some osteophyte formations on the patella, and 
clinical evidence of some limitation of motion, that has been 
associated with the service-connected right knee disability.  
A claimant who has arthritis and subluxation of the knee may 
be rated separately under DC 5003 and DC 5257, based upon 
additional disability.  See VAOPGCPREC 9-98; VAOPGCPREC 23-
97.  In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
noted that DC 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Pursuant to 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.

Here, the reported motion of the right knee in flexion has 
been from -5 to 120 degrees, on recent VA examination in 
January 2006.  As noted, normal range of flexion of the knee 
is to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  Thus, 
the veteran has some limitation of motion of the right knee.  
The limitation of flexion, however, is not compensable.  38 
C.F.R. § 4.71a, DC 5260.  Also, there is no indication of 
limitation of extension, so as to render it compensable on 
that basis, under DC 5261.  Accordingly, and giving the 
veteran the benefit of the doubt, under Diagnostic Code 5003, 
the arthritis and limitation of motion of the right knee 
warrant a separate 10 percent rating, but no higher.  This 
also considers pertinent findings under DeLuca, supra, and 
the provisions for additional ratings for impairment caused 
by repetitive use and fatigue.  That is, when the flexion is 
limited by fatigue to 45 degrees, that would warrant a rating 
under 5260, and thus, this 10 percent rating is to 
contemplate the increased pain and pathology noted on 
extended use.  Thus, the basis for a separate 10 percent 
rating but no more is met.


B.	Right 5th Metacarpal

Service connection for the veteran's right 5th metacarpal 
disability was granted by the RO in a December 1980 rating 
decision.  His right ring finger disability is rated as 
noncompensable pursuant to 38 C.F.R. § 4.71a, DC 5230.  
Pursuant to DC5230, any limitation of motion of the ring or 
little finger warrants a noncompensable evaluation.

Pursuant to DC 5227, favorable or unfavorable ankylosis of 
the ring or little finger would also result in a 
noncompensable evaluation.  38 C.F.R. § 4.71a, DC 5227 
(2006).

In July 1997, the RO received the veteran's current claim for 
a compensable evaluation for the veteran's right 5th 
metacarpal disability.

A September 1997 VA examination report includes the veteran's 
complaint of pain in cold weather and when he worked with his 
hands for a long period of time, with tenderness between the 
4th and 5th fingers.  On examination, range of motion of the 
right wrist was dorsiflexion to 60 degrees, actively, and 65 
degrees, passively.  Palmar flexion was to 50 degrees, 
actively, and 52 degrees, passively, with painful motion.  He 
was able to touch the tip of the little finger to within 1/2 
inch of the transverse medial fold.  Carpal tunnel syndrome 
(CTS) was said to have some effect on the movement of the 
hand and wrist.  Results of x-rays were not referable to the 
fifth metacarpal.

According to the April 2003 VA examination report, the 
veteran said he was right handed and had CTS since 1973.  He 
reported daily, intermittent throbbing right hand pain.  He 
was able to write approximately one paragraph with his right 
hand and then developed cramping.  He was not significantly 
limited in recreational activities because of the right hand, 
because he was too short of breath to do anything.  He had 
some edema and redness of the right hand on occasion and was 
unsure what caused it.  He had redness around the base of his 
right thumb where he had a fracture.  He was able to drive a 
stick shift car and said he dropped things secondary to no 
feeling in his right hand.  A history of CTS was noted.

On examination, right hand grip strength was essentially 
normal (5/5).  There was tenderness on palpation to the base 
of the right thumb with no swelling or redness.  Digit 
strength was also essentially normal (5/5).  The veteran wore 
bilateral hand splints.  Range of motion was ulnar deviation 
to 45 degrees; radial deviation to 20 degrees; dorsiflexion 
to 70 degrees; and palmar flexion to 80 degrees.  There was 
aching and numbness with all ranges of motion.  The veteran 
wore a hand splint at the examination.  X-rays showed a 
radiographically normal right hand.  The diagnoses included 
status post fracture of the right hand with residual pain.

According to the January 2006 VA orthopedic examination 
report, the veteran reported a history of several right hand 
accidents in service.  During the 1970s, he started having 
problems with index and middle finger cramping.  He had 
numbness in his ulnar side of his hand on the dorsum and his 
ring and small finger.  He denied a history of hand surgery.  
He had flare-ups with cold weather that caused numbness.  
With flare-ups, he had difficulty using his cane and writing.  
He recently underwent physical therapy for his hand and wore 
a wrist splint during the day because he said he had carpal 
tunnel syndrome.  

On examination of the right hand, it was noted that the 
veteran had swelling on the dorsum compared to the other 
side.  He had a 2+ radial pulse and a 1+ ulnar pulse.  He had 
a 5 millimeter (mm.), 2-point discrimination in all fingers 
and in the medial and ulnar nerve distributions.  Wrist 
extension was to 50 degrees and wrist flexion was to 40 
degrees.  Radial deviation was to 20 degrees and ulnar 
deviation was to 35 degrees.  The veteran had a negative CMC 
(carpal metacarpal) grind test.  Grossly, on motor 
examination, the veteran's radial, medial, and ulnar (nerves) 
were intact.  He had a negative Tinel's sign of the ulnar 
nerve at the elbow.  The veteran had a negative compression 
test for carpal tunnel syndrome.  

Further, range of motion of his small finger 
metacarpophalangeal (MCP) joint was from 5 degrees of 
extension to 85 degrees of flexion; and range of motion of 
the proximal interphalangeal (PIP) joint was from -3 degrees 
of extension to 80 degrees of flexion.  Range of motion of 
the distal interphalangeal (DIP) joint was from 30 degrees of 
extension to 90 degrees of flexion.  The veteran was able to 
make a full composite fist.  He had tenderness over the 5th 
metacarpal on the ulnar side of the hand.  With repetitive 
range of motion of his whole hand, he did not have or 
complain of having pain, fatigue, weakness, or lack of 
endurance and the range of motion was not decreased.  The 
veteran was able to make a full fist and his fingers were 
able to touch his palm while making this fist.  He had a good 
grip on his hand that was essentially normal (5/5) and the VA 
examiner said the veteran did not appear to any problems with 
twisting, probing, writing, touching, or expression.  He did 
not have any flexion deformities of his fingers or hand.  

The VA examiner reviewed x-rays of the veteran's right hand 
that showed no signs of fracture or arthritis of the wrist or 
small finger.  The veteran did not show any signs of a 
nonunion or a nonhealing fracture.  He seemed to have 
evidence of an old fracture that healed, based on his x-rays, 
but there was no apparent abnormality on the x-rays of his 
hand.

According to the VA examiner, the veteran had a history of a 
right 5th metacarpal fracture and most likely had a soft 
tissue injury at the current time.  The veteran had some 
swelling on the dorsum of his hand that the VA examiner 
believed was service-related because the veteran did not 
report any injuries to his hand prior to the three service-
related accidents.  The veteran's main complaint was numbness 
in his hand and he also complained of pain.  In the VA 
examiner's opinion, the veteran had no functional impairment 
of his hand.  The veteran did not have any residual injury 
from his fracture, but may have some residuals from a soft 
tissue injury.

Upon review of the evidence, the Board finds that the 
veteran's right 5th finger disability is characterized by 
complaints of pain and numbness, with swelling on the dorsum 
and some limited motion.  Subjectively, the veteran reports 
that the finger is painful and numb.  However, pain upon 
motion due to the service-connected disability was not 
objectively confirmed during the VA examinations in 2003 or 
2006.  Furthermore, the recent VA examiner in 2006 reported 
no flexion deformities of the veteran's fingers or hand.  The 
VA examiner opined that the veteran had no functional 
impairment and no residual injury from his fracture (in 
service) but may have some residuals from a soft tissue 
injury.  The DCs used to evaluate disabilities of the fingers 
are rather limited.  The DCs do not provide for compensable 
evaluations in cases of limited finger motion or in cases of 
ankylosis of the finger, although there is no clinical 
evidence of ankylosis in the veteran's case.  As such, a 
compensable evaluation is not warranted pursuant to DCs 5230 
or 5227.

In addition, there is no clinical evidence to even suggest 
that the veteran's right 5th finger disability is comparable 
to amputation of the finger at the proximal interphalangeal 
joint or proximal thereto.  As such a compensable evaluation 
is not warranted pursuant to DC 5156.

In sum, the preponderance of the objective medical evidence 
of record is against the veteran's claim for a compensable 
evaluation for his service-connected right 5th metacarpal 
disability.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

C. Both Disabilities

Further, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1). There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the average 
industrial impairment from the disabilities at issue. The 
veteran has not required frequent hospitalization for his 
service-connected right knee or ring finger disabilities and 
the manifestations of the disabilities are not in excess of 
those contemplated by the schedular criteria. Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for residuals of a right ankle injury is 
denied.

A rating in excess of 10 percent for a right knee disability 
based on subluxation is denied.

A compensable rating for residuals of fracture of the right 
5th metacarpal is denied.

A separate 10 percent disability rating, but no more, is 
granted for arthritis with minor limitation of motion of the 
right knee, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

As noted above, in July 2005, the Board remanded the 
veteran's claim for service connection for a nervous disorder 
to the RO for the express purpose of providing him requisite 
notice of VA's duty to assist under the VCAA, that enhanced 
the notice and assistance to be afforded to claimants in 
substantiating their claims.

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the AMC/RO has not complied with the 
directive from the Board's July 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

In December 2005, the RO essentially provided the veteran 
with notification of its duty to assist him regarding his 
claims for increased ratings for his right ring finger and 
knee disabilities.  However, nothing in that letter addressed 
his claim for service connection for a nervous disorder.  On 
August 21, 2006, the RO provided the veteran with a SSOC that 
does not reflect that the requisite VCAA letter was ever sent 
to him.  Although, in a November 2006 written statement, the 
veteran's service representative reported a VCAA letter dated 
August 21, 2006, a copy of such a letter is not currently in 
the file.  There is no other subsequent communication to the 
veteran that fulfills the Board's directive to provide notice 
to him that satisfies the VCAA notice obligations in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A.  Nor 
does the December 2006 SSOC reflect that the requested VCAA 
letter was ever sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the 
veteran with a letter that 
ensures that all VCAA notice 
obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 
5107, 5126, and any other 
applicable legal precedent, as to 
the veteran's claim for service 
connection for a nervous 
disorder.  Such notice should 
specifically apprise the veteran 
of the evidence and information 
necessary to substantiate his 
claim and inform him as to 
whether he or VA bears the burden 
of producing or obtaining that 
evidence or information, and of 
the appropriate time limitation 
within which to submit any 
evidence or information.  The 
RO/AMC should also specifically 
request that the claimant provide 
any evidence in his possession 
that pertains to the claim as 
explicitly required by 38 C.F.R. 
§ 3.159(b). 38 U.S.C.A. § 5103(a) 
and (b); Quartuccio v. Principi, 
supra.  The notice should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service 
connection claim on appeal, as 
outlined by the court in 
Dingess/Hartman v. Nicholson, 
supra.  A record of the 
notification must be incorporated 
into the claims file.
 
2.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim 
for service connection for a 
nervous disorder.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided 
with a SSOC.  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issue currently on appeal 
since the December 2006 statement 
of the case.  An appropriate 
period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


